DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 12/9/21 for amendment to the claims have been received and entered. Claims 1, 4, 9, 11, 12 and 16-20 have been amended. Claims 1-20 are pending in the application.
Applicants’ paper filed on 1/13/22 for correction the amendment of the specification that previously submitted on 12/9/21 has been acknowledge.
Applicants’ remark has been considered, but it is not persuasive by the following reasons which regard to amendments to the specification section, pages 2-3. 
   	Applicant stated “Please replace the paragraph at page 10-11, lines 297-314 with the following amended paragraph: Figure 8 is an example…The gravimetric water content…in a new novel and more effective manner than what is currently possible”, these (bold) text raise new issue in scope of the invention. Further, applicant stated that “please add a new paragraph following paragraph this is being added to incorporate description from page 73, lines 1187-1205 of provisional Application No. 62/805,315”(this is a new paragraph added at page 11, line 315). This is raises new issue to changes the scope of the invention, since the original specification of the present application claimed priority of the provisional application 62/805,315 for priority date, but the original specification of the present application did not disclose all these new paragraphs that applicant added on 1/13/22. Therefore, this is not a RCE file for request continue examination to consider these new matter, but this is after sent out the office action in the merit on 9/9/21, the new issues of the scope of the invention as indicated above are not support for the whole page of new paragraph added at page 11, line 315, and the new paragraph “The gravimetric water content…more effective manner than what is currently possible” in replace the paragraph at page 10-11, lines 297-314.  
 	In the amended claims 1, 4, 17, 19 and 20, applicant argued that “and claim 1 now recites that the “onboard computer [is] configured to determine one or more sample properties based on the electric field of the sample, the sample properties including at least one of physical or chemical information composition of the sample.” Claims 4, 17, 19 and 20 are being amended in a similar manner, and claim 4 is also being amended to provide the antecedent basis noted by the Office. As a result, amended claims 1, 4, 17, 19 and 20 now clearly recite the claimed subject matter...As a result, the 112(b) rejection of claims 1-20 is believed to be overcome, and reconsideration is respectfully requested”. Examiner disagree because the claimed invention is unclear and not define on how onboard computer [is] configured to determine one or more sample properties based on the electric field of the sample? Since the electric field cannot be present at the sample when there is no applying voltage for generating electric field at the sample which irradiating the sample from the radiation source in the present claimed invention. Thus, without generating the electric field from applying voltage, there is no detect information data of the electric field by an electric field sensor, then the onboard computer configured to determine one or more sample properties based on the electric field, the sample properties including at least one of physical or chemical composition of the sample is not defined. The claims 1, 4, 17, 19 and are unclear and not defined.
Specification
The amendment filed on 1/13/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: at pages 10-11, lines 297-314 state “The gravimetric water content…in a new novel and more effective manner than what is currently possible”, and a new paragraph added at page 11, line 315 “The embodiment of Fig. 8 may operate as follows:
a) Control and processing computer…radiation source; b) The radiation source 801 irradiates the sample. c) The radiation sensor 806 and other sensors (e.g., electric field sensor, X-ray sensor attached to the device as described above) detect…bombardment. d) During X-Ray bombardment,…undergoing analysis (vertical stratification information). e) The sensors utilize…the memory. f) The GPS generates spatial information…analyzed. g) The CPU 805 logs…memory. h) The CPU 805 uses the information…from the different areas of the sample. i) The information is logged to computer memory…via wireless or wired connection.  j) The rendered information is used…for other purposes.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the claimed invention is unclear and not defined because the claimed invention is unclear and not define on how onboard computer [is] configured to determine one or more sample properties based on the electric field of the sample? Since the electric field cannot be present at 

 	Dependent claims 2-3, 5-16, and 18 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The claimed invention is inoperative and therefore lacks utility because the electric field cannot be present at the sample when there is no place in the claim indicate applying voltage for generating electric field at the sample that irradiating the sample from the radiation source in the present claimed invention. Therefore, without generating the electric field from applying voltage, there is no detect information data of the electric field by an electric field sensor being defined, then the onboard computer configured to determine one or more sample properties based on the electric field, the sample properties including at least one of physical or chemical composition of the sample is not defined. The claims 1, 4, 17, 19 and 20 are inoperative and lack utility. One skilled in the art clearly would not know how to use the claimed invention.

Response to Arguments
Applicant's arguments filed 1/13/22 and 12/9/21 have been fully considered but they are not persuasive. Please see section 3 above.

 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Funakubo et al (US 20060023213) discloses optical characteristic analysis method, sample measuring apparatus and spectroscopic ellipsometer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865